Per Curiam.
Respondent was admitted to practice by this Court in 1988. He was also admitted to practice in 1980 in New Jersey where he maintained a law office.
The Supreme Court of New Jersey disbarred respondent from the practice of law by order dated September 30, 2004 (Matter of Recchione, 181 NJ 341, 858 A2d 553 [2004]). This discipline was imposed after it was determined that respondent had knowingly misappropriated clients’ funds, commingled personal and trust funds and engaged in conduct involving dishonesty, fraud, deceit or misrepresentation.
Petitioner moves for an order imposing reciprocal discipline (see 22 NYCRR 806.19). Respondent has not appeared on the motion.
We grant petitioner’s motion and further conclude that respondent should be reciprocally disbarred.
Cardona, P.J., Mercure, Crew, Peters and Spain, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or agent, clerk or employee of another; he is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commis*903sion or public authority; or to give to another an opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).